In an action to recover damages for personal injuries, order granting defendants’ motion to vacate a notice of examination before trial reversed on the law, with $10 costs and disbursements, and the motion denied, with $10 costs. The *945complaint states a cause of action against the defendants and the motion to vacate the examination should have been denied. However, the examination should be limited to items 2, 3, 4, 5 and 6 of the notice of examination. Information as to the contents of item “ 1 ” is unnecessary, for ownership, management, operation and control of the premises in question are expressly admitted in the answer. The examination shall be conducted in the county of Kings, where the defendants reside and have their place of business, and is to proceed on five days’ notice, at Special Term, Part II, of the Supreme Court, Kings County. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.